Citation Nr: 1448181	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2013 by the undersigned Veterans Law Judge (VLJ).  The video teleconference hearing transcript is associated with the Veteran's electronic claims file.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  Virtual VA contains the video teleconference hearing transcript, VA treatment records, and rating decisions.  The Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Bases in U-Tapao and Takhli, Thailand, from July 1972 to August 1973 as a still photograph lab specialist.
 
2.  Herbicide exposure during the Veteran's period of active military service has not been established.
 
3.  The Veteran's ischemic heart disease did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.



CONCLUSION OF LAW

The Veteran's ischemic heart disease was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the April 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for ischemic heart disease on a direct basis and advised the Veteran of such evidence and information necessary to substantiate his claim based on herbicide exposure.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection ischemic heart disease; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such disease is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his disease is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such disease since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim. 

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the appeal included the issue of service connection for ischemic heart disease based on Agent Orange exposure.  The Veteran testified as to the diagnosis and treatment for his ischemic heart disease.  The undersigned VLJ specifically inquired about the Veteran's personal knowledge of the use of Agent Orange at his duty station in Thailand and about his performance of escorting caskets during his return flight to the United States.  Moreover, the Veteran submitted paper documents relaying quotes from various alleged service members of their duties and observations in U-Tapao, Thailand and excerpts from a document titled "A Report to Congress Inequities in Treatment of Vietnam Veterans the Exclusion of Thailand Veterans".  In addition, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran is claiming service connection for ischemic heart disease as a result of his exposure to herbicides while taking pictures around the base perimeter when stationed at the Royal Thai Naval Air Base in U-Tapao, Thailand and the Royal Thai Air Force Base in Takhli, Thailand.  Additionally, the Veteran claims that, in May 1973, on his return flight back to the United States from Thailand, he had a layover at Ton Son Nhut Air Force Base, Vietnam.  Specifically, he claims during the layover he was assigned a casket being transported from Vietnam to the United States and had to disembark from the airplane onto the tarmac to witness the loading and securing of his assigned casket before reboarding.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Ischemic heart disease is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011), directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011). 

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id. 

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

First, the Veteran has a current diagnosis of ischemic heart disease as evidenced by the October 2010 private treatment records. 

Second, in regards to the Veteran's Thailand service, the Board notes that the Veteran's personnel records show that the Veteran began serving in U-Tapao, Thailand, from October 19, 1971.  His next duty station was Mountain Home Air Force Base, Idaho in June 22, 1973.  The Veteran's service treatment record shows that he was treated in February and March 1973 at the 6280 United States Air Force Hospital which was in Takhli, Thailand.  These service records corroborate the Veteran's statements that he served in U-Tapao from October 1971 to October 1972 and Takhli from January 1973 to May 1973.  However, the Veteran was not an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, nor did he serve in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record.  Instead, the Veteran's DD-214 reflects that the Veteran's military occupational specialty was a still photographic laboratory specialist.  Furthermore, the Veteran has asserted that his duties placed him near the air base perimeter because his duties included taking photographs.  Though one of the Veteran's performance evaluations notes that his duties included taking photographs, there is no indication as to where the Veteran took the photos.  Thus, the Veteran's contention that his duties included taking pictures from the perimeter of the airbase is uncorroborated by the record evidence.  Moreover, the Veteran's hearing testimony as to Agent Orange or herbicide usage at the airbases was not based on any specific knowledge but based on speculation as he testified "...I have no, no reason to suspect anything other than Agent orange or whatever defoliants were used...."

As stated above, requests were made to the Veteran in order to obtain the information necessary to corroborate exposure to Agent Orange in October 2010.  No additional information was provided by the Veteran.  In January 2011, after reviewing the Veteran's service records showing no service in Vietnam, the JSRRC coordinator made a formal finding that sufficient information required to verify herbicide exposure did not exist to make a research request to JSRRC or the National Archives and Records Administration.  The claim was then decided based on the evidence of record.  The JSRRC coordinator found that the "Veteran does not have service in the Republic of Vietnam....  The available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides in Thailand."  The Board notes that the Compensation Service's "Memorandum for the Record" shows that there was limited testing of tactical herbicides in Thailand from April 2, 1964 to September 8, 1964.  However, the Veteran was not stationed in Thailand during this time period.  Thus, the Board finds that the Memorandum is more probative than the Veteran's uncorroborated lay assertions to the contrary.  

The Board also acknowledges the partial sections of the declassified "Project CHECO (Contemporary Historical Examination of Current Operations) Southeast Asia Report:  Base Defense in Thailand" submitted by the Veteran.  In the section discussing base analysis of U-Tapao, the report notes that "[v]egetation control was further hindered by the inability of the base to get herbicides through supply channels during the entire first half of 1972."  In the partial report submitted by the Veteran, there is no mention of when or even if any herbicides were obtained by October 1972 when the Veteran departed U-Tapao, Thailand.  Furthermore, the partial report does not mention whether there was any herbicide usage at the Royal Thai Air Force Base in Takhli, Thailand.  

In addition, the Veteran submitted "A Report to Congress:  Inequities in Treatment of Vietnam Veterans the Exclusion of Thailand Veterans".  This report discusses defoliant usage in Thailand in the 1950's and 1960's.  However, the report fails to specifically allege that herbicides were used at U-Tapao or Takhli during the time period of the Veteran's service in Thailand.  Accordingly, these reports do not speak to the specific circumstances of this Veteran nor provide any evidence that the Veteran was exposed to herbicides while serving in Thailand.  

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board has considered the Veteran's assertions that he was exposed to herbicides while working in or around the perimeter of the airbases; however, these assertions are not adequate to establish actual exposure to herbicides during such service.  Indeed, the Board initially notes that the Veteran, while competent to report the events in service, is not competent to report that any substances used to clear vegetation around the perimeter were tactical herbicides or that any spraying on base was tactical herbicides such as Agent Orange.  In this context, the Board refers to the Memorandum from the VA Compensation Service which states that (1) there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand and (2) there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of allied bases in Thailand.  As such, the Board finds that the evidence of record fails to demonstrate that the Veteran had actual exposure to herbicides while serving in Thailand. 

In regards to the Veteran's written and hearing testimony assertions that he was in Tan Son Nhut, Vietnam during a layover from Thailand to the United States, the Board notes that the Veteran is competent to report that he went to Vietnam during his military service.  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran's personnel records do not corroborate the Veteran's statements that he was in Vietnam.  The Veteran testified that he was on a chartered flight from Thailand to the continental United States.  The Veteran's testimony of having to escort a coffin from Vietnam to Hawaii were bald contentions.  They also have a low degree of plausibility as the Veteran would have been one of a number of other passengers on the flight and there is no basis for as to why the Veteran would be selected for coffin escort duty.  The Board notes that the Veteran's statements were made under circumstances indicating bias or self-interest.  The Board thus finds that the preponderance of the evidence is against a finding that the Veteran was in Vietnam at any time during his active military service.  As discussed above, the Veteran's statements are uncorroborated, made under circumstances indicating bias or self-interest, and have been deemed insufficient to substantiate this aspect of the claim. Additionally, there is no other evidence, such as statements from other service members, tending to corroborate his contentions.  The absence of such corroboration and coupled with no indication of Vietnam service in the Veteran's personnel records leads the Board to find against the claim.

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was in Tan Son Nhut, Vietnam or required to work at or near the base perimeters while serving in Thailand at U-Tapao and Takhli Airbases.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptively exposed while in Thailand.  Consequently, entitlement to service connection for ischemic coronary disease is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e).

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested ischemic coronary disease during service or that such disorder is otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to ischemic coronary disease.  In this regard, the May 1973 service separation examination found the Veteran's heart and vascular system to be normal. 

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service. In this context, the Board notes that the passage of 37 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The clinical evidence of record reflects the Veteran was diagnosed with ischemic coronary disease in October 2010.  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disability in service and that he experienced continuity of symptomatology thereafter. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that a nexus exits between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service.  See McLendon, 20 Vet. App. at 79. 

The Board notes that the Veteran has generally contended that ischemic coronary disease is related to his purported in-service herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, 601 F.3d at 1278.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's ischemic coronary disease and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of ischemic coronary disease, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of ischemic coronary disease requires the interpretation of results found on physical examination and knowledge of the internal coronary and vascular systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement for service connection for ischemic heart disease claimed as a result of herbicide exposure is denied.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


